|Dave McNeilAppellant    |[pic]                   |The State of            |
|                        |                        |TexasAppellee           |


                           Fourth Court of Appeals
                             San Antonio, Texas

                              October 24, 2013

                             No. 04-13-00415-CR

                                Dave MCNEIL,
                                  Appellant

                                     v.

                             The STATE of Texas,
                                  Appellee

       From the 25th Judicial District Court, Guadalupe County, Texas
                         Trial Court No. 12-2002-CR
                       Charles Ramsay, Judge Presiding


                                    ORDER



      The appellee's brief was originally due to be filed on  September  16,
2013.  The appellee's first  motion  for  extension  of  time  was  granted,
extending the deadline for  filing  the  brief  to  October  16,  2013.   On
October 17, 2013, the appellee  filed  a  motion  requesting  an  additional
extension of time to file the brief until November 15,  2013,  for  a  total
extension of sixty  days.   The  motion  is  GRANTED.   THIS  IS  THE  FINAL
EXTENSION OF TIME THAT THE APPELLEE WILL BE GRANTED.  The  appellee's  brief
must be filed by November 15, 2013, or the case will be set "at  issue"  and
will be submitted without the appellee's brief.cms


                                       _________________________________
                                       Catherine Stone, Chief Justice


      IN WITNESS WHEREOF, I have hereunto set my hand and affixed  the  seal
of the said court on this 24th day of October, 2013.





                                       ___________________________________
                                       Keith E. Hottle
                                       Clerk of Court